DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being obvious over Chang et al. (Chang) (US 9,391,196 B1) in view of Ahn et al. (Ahn) (US 5,342,796) in view of Yu et al.  (Yu) (US 6,448,606 B1).
In regards to claim 1, Chang (Fig. 10 and associated text) discloses a semiconductor substrate (item 10); two isolation structures (items 20 A, 20B) disposed in the semiconductor substrate (item 10); a gate dielectric layer (item 13M) disposed between the two isolation structures (items 20 A, 20B), a main gate structure (item 14M) disposed on the gate dielectric layer (item 13M); and two sub gate structures (items 14A, 14B), wherein each of the two sub gate structures (items 14A, 14B) is partly disposed on the main gate structure (item 14M) and partly disposed on one of the two isolation structures (items 20A, 20B).  Examiner notes that the Applicant does not give any special definition to the term “on”.  Therefore certain features can be “directly” or “indirectly” on certain features.  The sub-gates are disposed on the side surfaces of the main gate and on the two isolation structures.
Chang does not specifically disclose wherein the gate dielectric layer is lower than a top surface of each of the two isolation structures and wherein at least a part of a top surface of the main gate structure is lower than the top surface of each of the two isolation structures.
Ahn (Figs. 9, 15 and associated text) discloses wherein the gate dielectric layer (items 8,  27)is lower than a top surface of each of the two isolation structures (item 2 on the left and right) and wherein at least a part of a top surface of the main gate structure (items 9,  28) is lower than the top surface of each of the two isolation structures (item 2 on the left and right).

    PNG
    media_image1.png
    149
    408
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    165
    364
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the filing date to modify the invention of Chang with the teachings of Ahn in order to lessen an effective junction depth (col. 1, lines 44-47) and design choice.
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970).  In this instance it would teaching one of ordinary skill in the art that at top surface the dielectric layer and at least a part of a top surface of a main gate can be lower than the top surface of two isolation structures.
Chang as modified by Ahn does not specifically disclose wherein each of the two isolation structures comprises a notch, and the main gate structure is partly disposed in the notches of the two isolation structures.
Yu (Figs. 5B, 6B, 7B and associated text) discloses wherein each of the two isolation structures (items 316B, 317B or 317B, 318B) comprises a notch (item 320B), and the main gate (item 308B) is partly disposed in the notches (item 320B) of the two isolation structures (items 316B, 317B or 317B, 318B).
Therefore it would have been obvious to one of ordinary skill in the art before the filing date to modify the invention of Chang as modified by Ahn with the teachings of Yu for the purpose of higher performance and miniaturization (col. 2, lines 35-43).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970).  In this instance it would teaching one of ordinary skill in the art that isolation structures can have notches which can accommodate a portion of a gate structure.
In regard to claim 2, Chang (col. 3, lines 19-31, Fig. 10 and associated text) discloses wherein the main gate structure (item 14M) comprises a polysilicon gate structure.
In regard to claim 3, Chang (Fig. 10 and associated text) discloses two source/drain regions disposed in the semiconductor substrate (item 10) and disposed at outer ends of the two isolation structures (items 20A, 20B) respectively.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being obvious over Chang et al. (Chang) (US 9,391,196 B1) in view of Yu et al.  (Yu) (US 6,448,606 B1).
In regards to claim 1, Chang (Fig. 10 and associated text) discloses a semiconductor substrate (item 10); two isolation structures (items 20 A, 20B) disposed in the semiconductor substrate (item 10); a gate dielectric layer (item 13M) disposed between the two isolation structures (items 20 A, 20B), a main gate structure (item 14M) disposed on the gate dielectric layer (item 13M); and two sub gate structures (items 14A, 14B), wherein each of the two sub gate structures (items 14A, 14B) is partly disposed on the main gate structure (item 14M) and partly disposed on one of the two isolation structures (items 20A, 20B).  Examiner notes that the Applicant does not give any special definition to the term “on”.  Therefore certain features can be “directly” or “indirectly” on certain features.  The sub-gates are disposed on the side surfaces of the main gate and on the two isolation structures.
Chang does not specifically disclose wherein the gate dielectric layer is lower than a top surface of each of the two isolation structures and wherein at least a part of a top surface of the main gate structure is lower than the top surface of each of the two isolation structures; wherein each of the two isolation structures comprises a notch, and the main gate structure is partly disposed in the notches of the two isolation structures.
Yu (Figs. 5B, 6B, 7B and associated text) discloses wherein the gate dielectric layer (item 306B) is lower than a top surface of each of the two isolation structures (items 316B, 317B or 317B, 318B)  and wherein at least a part of a top surface of the main gate structure (item 308B) is lower than the top surface of each of the two isolation structures (items 316B, 317B or 317B, 318B); wherein each of the two isolation structures (items 316B, 317B or 317B, 318B) comprises a notch (item 320B), and the main gate structure (item 308B) is partly disposed in the notches (item 320B) of the two isolation structures (items 316B, 317B or 317B, 318B).
(col. 2, lines 35-43).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970).  In this instance it would teaching one of ordinary skill in the art that a top surface the dielectric layer and at least a part of a top surface of a main gate can be lower than the top surface of two isolation structures and that isolation structures can have notches which can accommodate a portion of a gate structure.
In regard to claim 2, Chang (col. 3, lines 19-31, Fig. 10 and associated text) discloses wherein the main gate structure (item 14M) comprises a polysilicon gate structure.  Yu (Figs. 5B, 6B, 7B and associated text) discloses this feature as well (col. 6, lines 1-7).
In regard to claim 3, Chang (Fig. 10 and associated text) discloses two source/drain regions disposed in the semiconductor substrate (item 10) and disposed at outer ends of the two isolation structures (items 20A, 20B) respectively.
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishinohara (US 6,465,842 B2) in view of Ahn et al. (Ahn) (US 5,342,796) in view of Yu et al.  (Yu) (US 6,448,606 B1).
In regards to claim 1, Nishinohara (Figs. 6B, 11, 23, 27, 29 and associated text and items) discloses a semiconductor substrate (item 61); two isolation structures (item 64 on left and right) disposed in the semiconductor substrate (item 61); a gate dielectric layer (item 67) disposed between the two isolation structures (item 64 on left and right), a main gate structure (item 68) disposed on the gate dielectric layer (item 67); and two sub gate structures (items 70a, 70b), wherein each of the two sub gate structures (items 70a, 70b) is partly disposed on the main gate structure (item 68) and partly disposed on one of the two isolation structures (item 64 on left and right).  Examiner notes that the Applicant does not give any special definition to the term “on”.  Therefore certain features can be “directly” or “indirectly” on certain features.  The sub-gates are disposed on the side surfaces of the main gate and on the side surfaces of the two isolation structures.
Nishinohara does not specifically disclose wherein the gate dielectric layer is lower than a top surface of each of the two isolation structures and wherein at least a part of a top surface of the main gate structure is lower than the top surface of each of the two isolation structures.
Ahn (Figs. 9, 15 and associated text) discloses wherein the gate dielectric layer (items 8,  27)is lower than a top surface of each of the two isolation structures (item 2 on the left and right) and wherein at least a part of a top surface of the main gate structure (items 9,  28) is lower than the top surface of each of the two isolation structures (item 2 on the left and right).

    PNG
    media_image1.png
    149
    408
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    165
    364
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the filing date to modify the invention of Nishinohara with the teachings of Ahn in order to lessen an effective junction depth (col. 1, lines 44-47) and design choice.
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970).  In this instance it would teaching one of ordinary skill in the art that at top surface the dielectric layer and at least a part of a top surface of a main gate can be lower than the top surface of two isolation structures.

Yu (Figs. 5B, 6B, 7B and associated text) discloses wherein each of the two isolation structures (items 316B, 317B or 317B, 318B) comprises a notch (item 320B), and the main gate structure (item 308B) is partly disposed in the notches (item 320B) of the two isolation structures (items 316B, 317B or 317B, 318B).
Therefore it would have been obvious to one of ordinary skill in the art before the filing date to modify the invention of Chang as modified by Ahn with the teachings of Yu for the purpose of higher performance and miniaturization (col. 2, lines 35-43).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970).  In this instance it would teaching one of ordinary skill in the art that isolation structures can have notches which can accommodate a portion of a gate structure.
In regard to claim 2, Nishinohara as modified Ahn does not specifically disclose wherein the main gate structure comprises a polysilicon gate structure.
Yu (col. 6, lines 1-7, Figs. 5B, 6B, 7B and associated text) discloses wherein the main gate structure (items 308B) comprises a polysilicon gate structure (col. 6, lines 1-7).
.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishinohara (US 6,465,842 B2) in view of Ahn et al. (Ahn) (US 5,342,796) in view of Yu et al.  (Yu) (US 6,448,606 B1) as applied to claims 1 and 2 above, and further in view of (Chang) (US 9,391,196 B1)
In regard to claim 3, Nishinohara as modified by Ahn and Yu does not specifically disclose two source/drain regions disposed in the semiconductor substrate and disposed at outer ends of the two isolation structures respectively.
Chang (Fig. 10 and associated text) discloses two source/drain regions (items 16A, 16B) disposed in the semiconductor substrate (item 10) and disposed at outer ends of the two isolation structures (items 20A, 20B) respectively.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date to modify the invention of Nishinohara as modified by Ahn and Yu with the teachings of Chang for the purpose of eliminating the electrical potential difference between the sub-gate structure and the drain region and design choice.
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishinohara (US 6,465,842 B2) in view of Yu et al.  (Yu) (US 6,448,606 B1).
In regards to claim 1, Nishinohara (Figs. 6B, 11, 23, 27, 29 and associated text and items) discloses a semiconductor substrate (item 61); two isolation structures (item 64 on left and right) disposed in the semiconductor substrate (item 61); a gate dielectric layer (item 67) disposed between the two isolation structures (item 64 on left and right), a main gate structure (item 68) disposed on the gate dielectric layer (item 67); and two sub gate structures (items 70a, 70b), wherein each of the two sub gate structures (items 70a, 70b) is partly disposed on the main gate structure (item 68) and partly disposed on one of the two isolation structures (item 64 on left and right).  Examiner notes that the Applicant does not give any special definition to the term “on”.  Therefore certain features can be “directly” or “indirectly” on certain features.  The sub-gates are disposed on the side surfaces of the main gate and on the side surfaces of the two isolation structures.
Nishinohara does not specifically disclose wherein the gate dielectric layer is lower than a top surface of each of the two isolation structures and wherein at least a part of a top surface of the main gate structure is lower than the top surface of each of the two isolation structures; wherein each of the two isolation structures comprises a notch, and the main gate structure is partly disposed in the notches of the two isolation structures.
Yu (Figs. 5B, 6B, 7B and associated text) discloses wherein the gate dielectric layer (item 306B) is lower than a top surface of each of the two isolation structures (items 316B, 317B or 317B, 318B)  and wherein at least a part of a top surface of the main gate structure (item 308B) is lower than the top surface of each of the two isolation structures (items 316B, 317B or 317B, 318B); wherein each of the two isolation structures (items 316B, 317B or 317B, 318B) (item 320B), and the main gate structure (item 308B) is partly disposed in the notches (item 320B) of the two isolation structures (items 316B, 317B or 317B, 318B).
Therefore it would have been obvious to one of ordinary skill in the art before the filing date to modify the invention of Chang as modified by Ahn with the teachings of Yu for the purpose of higher performance and miniaturization (col. 2, lines 35-43).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970).  In this instance it would teaching one of ordinary skill in the art that a top surface the dielectric layer and at least a part of a top surface of a main gate can be lower than the top surface of two isolation structures and that isolation structures can have notches which can accommodate a portion of a gate structure.
In regard to claim 2, Nishinohara does not specifically disclose wherein the main gate structure comprises a polysilicon gate structure.
Yu (col. 6, lines 1-7, Figs. 5B, 6B, 7B and associated text) discloses wherein the main gate structure (items 308B) comprises a polysilicon gate structure (col. 6, lines 1-7).
It would have been obvious to modify the invention to include a different material for the main gate for the purpose of resistivity, work function, conductivity, etc and design choice., .  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishinohara (US 6,465,842 B2) in view of Yu et al.  (Yu) (US 6,448,606 B1) as applied to claims 1 and 2 above, and further in view of (Chang) (US 9,391,196 B1)
In regard to claim 3, Nishinohara as modified by Yu does not specifically disclose two source/drain regions disposed in the semiconductor substrate and disposed at outer ends of the two isolation structures respectively.
Chang (Fig. 10 and associated text) discloses two source/drain regions (items 16A, 16B) disposed in the semiconductor substrate (item 10) and disposed at outer ends of the two isolation structures (items 20A, 20B) respectively.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date to modify the invention of Nishinohara as modified by Yu with the teachings of Chang for the purpose of eliminating the electrical potential difference between the sub-gate structure and the drain region and design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsieh (US 6,649,472 B1, Fig. 5B, STI/isolation structures 44, notches 48, gate structure 56)
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 10, 2022